Clifford F. Brown, J.,
dissenting. I share all the views expressed in the well reasoned dissent of Justice William B. Brown that the doctrine of res judicata and collateral estoppel do not apply to appellant’s present declaratory judgment action, and that the judgment of the Court of Appeals should be reversed.
I would add a few observations. Where there has been such a change in the facts since the decision was rendered in an action, which either raises a new material issue or would have been relevant to the resolution of the material issue involved in the earlier action, neither the doctrine of res judicata nor the doctrine of collateral estoppel will bar litigation of that issue in a later action. State, ex rel. Westchester, v. Bacon (1980), 61 Ohio St. 2d 42, paragraph two of the syllabus. Here, the prior action involved a quarry site with an area of 24 acres. The parcel of land involved in the instant case is approximately 75.6 acres, which appellant sought to rezone through the proper administrative process. The summary judgment granted appellees precluded consideration of the significance of this change, as well as the increased value of the quarry stone, and the increased need by the public for such materials. This presented a question of material fact precluding the application of the doctrine of res judicata.
The consequences of res judicata on a judgment apply only to parties to the judgment and their privies. Privity is not established by the mere fact that persons may happen to be interested in the same question or in proving or disproving the same state of facts. 46 American Jurisprudence 2d 686, Judgments, Section 532. By this standard appellees, Danbury *253Board of Township Trustees, were not in privity with any parties to the first action.
Given the requirement that a landowner must first exhaust his administrative remedies prior to raising the issue of unconstitutionality of the zoning ordinance in a declaratory judgment action, such as the present case, the issue of unconstitutionality of the ordinance was not required to be raised in the first action, an injunction action by the neighboring landowners. Driscoll v. Austintown Associates (1975), 42 Ohio St. 2d 263, paragraph four of the syllabus.
Lastly, the doctrine of res judicata is not applicable where the public policy of finality of judgments served by said doctrine is greatly outweighed by the manifest injustice resulting from its application. Schlegel Manufacturing Co. v. U.S.M. Corp. (C.A. 6, 1975), 525 F. 2d 775, 778-779; Bronson v. Bd. of Education (C.A. 6, 1975), 525 F. 2d 344, 348; United States v. LaFatch (C.A. 6, 1977), 565 F. 2d 81. Such is the case here.